DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 4/25/2022 has been received and considered. In the response, Applicant amended claims 1 – 20. Therefore, claims 1 – 20 are pending. 
 	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments and arguments filed on 4/25/2022 have overcome the 101 rejection. Further, Weston et al. (‘529) teaches an interactive amusement attraction system, wherein the attraction utilizes a slide for supporting a rider, with a ride vehicle or without.  The ride vehicle may be a mat or slideboard with handles that allows the user to manipulate its position or other associated elements while on the attraction. Statistics or other information may be determined, stored, and/or provided (e.g., using mobile applications and/or scoreboards) relating to user performance.  Joseph et al. teaches a group association based on network determined location, wherein a group is created within an amusement park to play a scavenger hunt type game. Weston (‘178) teaches an interactive treasure hunt game that is played within an amusement park setting. Aman et al. teaches an interactive game theater with secret message imaging that allows users to partake in a game. Weston et al. (‘566) teaches a live-action interactive adventure game, wherein game participants receive a card, map and/or identification badge configured with an RFID tag, bar-code or a magnetic "swipe" strip or the like.  The RFID tag or other identifying device is used to store certain information identifying each play participant and/or describing certain powers or abilities possessed by an imaginary character that the card may represent.  Players advance in the game by finding clues and solving various puzzles presented by the game.  Players may also gain (or lose) certain attributes, such as magic skills, magic strength, fighting ability, various spell-casting abilities, etc. 
However, the prior arts does not expressly disclose discloses a quest-based experience system of an amusement park, the quest-based experience system comprising: receive a user input from a computing device, the user input indicative of starting a quest-based narrative, wherein the quest-based narrative comprises a plurality of sets of information; place an identifier associated with the computing device in a virtual queue associated with a narrative endpoint of the amusement park based on the user input; select a first set of information from the plurality of sets of information based on a determined parameter, wherein the first set of information is associated with a first requested task corresponding to the prop; and output the first set of information to the computing device, receive the feedback from the prop, wherein the feedback is indicative
of the user interaction with the prop, and the user interaction corresponds to the identifier
associated with the computing device; determine a completion of the first requested task based on the feedback received from the prop; select a second set of information from the plurality of sets of information in response to determining the completion of the first requested task, wherein the second set of information is associated with a second requested task; and output the second set of information to the computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715